Citation Nr: 1606769	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-16 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right leg disability, not including a skin disorder.

2.  Entitlement to service connection for a left leg disability, not including a skin disorder.

3.  Entitlement to service connection for bilateral foot disability, including jungle rot.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971 with additional service in the Army Reserve.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  When this case was before the Board in May 2011, it was decided in part and remanded in part.  While the case was in remand status the appeal for service connection for lumbar spine disability was resolved by a January 2013 rating decision granting the benefit sought.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The leg disorder claims and the TDIU claim are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

The claims for service connection for right foot disability and left foot disability were denied by the Board in a May 2011 decision that is final.  






CONCLUSION OF LAW

Regarding the issues of entitlement to service connection for right foot disability and left foot disability, there is no appeal before the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2011, the Board denied the claims of entitlement to service connection for right foot disability and left foot disability.  The Veteran has not appealed the denials to the U. S. Court of Appeals for Veterans Claims or alleged clear and unmistakable error in the Board decision.  There remains no allegation of error of fact or law for appellate consideration.  Therefore, the appeal must be dismissed.


ORDER

The appeal for service connection for right foot disability is dismissed.  

The appeal for service connection for left foot disability is dismissed.  


REMAND

In May 2011, the Board remanded the issues of service connection for right and left leg disorders for additional development and then the issuance of a supplemental statement of the case (SSOC).  The record indicates that an SSOC was not issued for the issues of service connection for leg disorders; rather, the SSOC and appellate responses pertain to claims for service connection for bilateral foot disability, which had already been decided by the Board.  Compliance with remand directives by the originating agency is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal must again be remanded for compliance with the Board's remand directives. 

The Board finds that there is a pending application to reopen a claim of entitlement to service connection for a skin disorder.  The RO should undertake any indicated development and then adjudicate the application to reopen before the Board decides the TDIU claim.

Accordingly, this case is remanded to the RO for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal or the application to reopen.  

2.  Undertake any other indicated development.

3.  Then, adjudicate the application to reopen the claim of entitlement to service connection for a skin disability and inform the Veteran of his appellate rights with respect to the decision.

4.  Then, readjudicate the issues of entitlement to entitlement to service connection for bilateral leg disability and entitlement to a TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his attorney with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


